DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (WO2017/142536 A1).

Regarding claim 1, Liu discloses:
A computer (see Liu, paragraph 0024 for a “computing system”), comprising: 
a processor (see Fig. 1, item 106); and 
a memory, the memory including instructions executable by the processor to (see Fig. 1, item 108 and paragraph 0005): 
predict one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks (see paragraph 0066 for timing belt life. See paragraph 0067 for engine bearing life. See paragraph 0068 for engine life being related to water mixed with the oil. See paragraph 0070 for transmission life and fatigue, including life of individual “transmission components” such as individual gears. See paragraph 0076 for determining the “remaining life of the battery”. See paragraph 0049 for “wear and tear” essentially meaning “damage”. See paragraph 0064 for damage being related to the “expected life of various components”. See paragraph 0048 for using “machine learning” for damage analysis. See paragraph 0062 for using a neural network.), wherein 
the vehicle data includes 
engineering test data (see paragraph 0048 for using “published literature” for obtaining wear or life “models” with a “reliability component”. See also, paragraph 0062 for developing wear models based on statistical data collected for a vehicle and input into a cloud-based web service. See paragraph 0048 and Fig. 4, step 414 for “damage models” of components. See also Figs. 10E and 10F and paragraphs 0085-0086 for “expected values” (in contrast to “vehicle data”) that appear to be based on engineering test data.), 
vehicle control data (see Fig. 4, step 410. See paragraph 0062 for using vehicle speed and distance to determine damage. See paragraph 0066 for using acceleration data, tachometer data. See paragraph 0071 for RPM data.), 
vehicle service data (see paragraph 0050 for determining damage based on repair histories), and 
vehicle environmental data (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraph 0065, 0076, and 0078), and wherein 
predicting the respective failures includes determining a remaining useful life for each of the plurality of vehicle components (see paragraph 0065 for estimating “tread life” of a tire. See paragraph 0066 for determining “timing belt life”. See paragraph 0064 for generally considering the “expected life of various components”. See paragraph 0067 for “engine bearing life”. See paragraph 0085 for predicting “component failure” and setting a “flag” for maintenance or repair”. ); 
determine a vehicle optimization strategy by optimizing the remaining useful life for one or more of the plurality of vehicle components to avoid the respective failures (see paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage. When referring to damage in the disclosure, this is not damage in a general sense, but damage in a quantifiable sense and related to “damage” as a term in the art meaning accumulated wear on a component that affects component life.); and 
download the vehicle optimization strategy to a vehicle (see paragraph 0036 for presenting this incentivized driving plan to a driver. See paragraph 0040 for the analysis being downloaded from webservers to the data consumers).  

Regarding claim 2, Liu discloses the computer of claim 1.
Liu further discloses a computer, the instructions including further instructions to 
process the vehicle data by uploading the vehicle control data and the vehicle environmental data to a cloud-based computing device with a computing device included in the vehicle (see Fig. 3 and paragraph 0044 for vehicle data being sent to a content delivery network (CDN), item 202).

Regarding claim 5, Liu discloses the computer of claim 1.
Liu further discloses a computer, the instructions including further instructions to 
operate the vehicle based on vehicle optimization strategy by downloading the vehicle control data from a cloud-based computing device (see paragraph 0036 for presenting a driver with an incentive and reward for low-damage driving. See Fig. 3 for the information being downloaded to customers, item 374, from the CDN, item 202. See also paragraph 0040 for using webservers to disseminate data and pricing information to vehicle owners.).  

Regarding claim 6, Liu discloses the computer of claim 1.
Liu further discloses a computer wherein 
the engineering test data includes component wear data based on empirical testing of one or more of the plurality of vehicle components (see paragraph 0062 for a system that gathers sensors data from particular components from a variety of vehicles, aggregates the data, and uses it to determine the life of the component. Using sensors to record wear data is engineering test data. No particular definition of the phrase is found in the specification.).

Regarding claim 7, Liu discloses the computer of claim 1.
Liu further discloses a computer wherein 
the vehicle service data includes data regarding repairs and routine maintenance performed on the vehicle including measurements of one or more of vehicle component wear and vehicle component replacement (see paragraph 0062 for determining damage to brakes using brake pad wear sensors and “periodically measuring wear, and inputting the data into a cloud-based web service that can estimate” damage and wear life. See paragraph 0059 for brake systems requiring period inspection, maintenance, or repair. See paragraph 0066 for relating engine oil leaks to oil change and top-up intervals.).  

Regarding claim 8, Liu discloses the computer of claim 7.
Liu further discloses a computer wherein 
the measurements of the vehicle component wear includes vehicle fluid analysis, including vehicle oil analysis (see paragraph 0059 for determining when inspection, maintenance, or repair are required based on data from a fluid level sensor. See also paragraph 0085 and Fig. 10E. See paragraph 0062 for low engine oil being related to engine failure. See paragraph 0066 for relating engine oil leaks to oil change and top-up intervals. See paragraph 0068 for engine oil becoming contaminated with water.).

Regarding claim 9, Liu discloses the computer of claim 1.
Liu further discloses a computer wherein 
the vehicle control data includes operating data for one or more of the vehicle components acquired by a computing device included in the vehicle, wherein the operating data includes data acquired by sensors included in the vehicle (see paragraph 0062 for determining damage to brakes using brake pad wear sensors. See paragraph 00847 and Fig. 10A for brake pedal data and sensor data from a brake pressure line. See also Fig. 10E and paragraph 0085 for estimating brake pad wear using vehicle data. See paragraph 0060 for brake pad wear sensors.).  
Regarding claim 10, Liu discloses the computer of claim 1.
Liu further discloses a computer wherein 
the vehicle environmental data includes data regarding vehicle operating conditions acquired by a computing device included in the vehicle, wherein vehicle operating conditions includes data acquired by sensor included in the vehicle (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraphs 0040, 0065, 0076, and 0078. See paragraph 0078 in particular for a “rain/snow detector” on the vehicle.)

Regarding claim 12, Liu discloses the computer of claim 1.
Liu further discloses:
The computer of claim 1, the instructions including 
further instructions to operate the vehicle based on the downloaded vehicle optimization strategy (see paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage.)

Regarding claim 13, Liu discloses:
A method, comprising: 
predicting one or more failures for each of a plurality of vehicle components by processing vehicle data with one or more recurrent neural networks (see Liu, paragraph 0066 for timing belt life. See paragraph 0067 for engine bearing life. See paragraph 0068 for engine life being related to water mixed with the oil. See paragraph 0070 for transmission life and fatigue, including life of individual “transmission components” such as individual gears. See paragraph 0076 for determining the “remaining life of the battery”. See paragraph 0049 for “wear and tear” essentially meaning “damage”. See paragraph 0064 for damage being related to the “expected life of various components”. See paragraph 0048 for using “machine learning” for damage analysis. See paragraph 0062 for using a neural network.), wherein 
the vehicle data includes 
engineering test data (see paragraph 0048 for using “published literature” for obtaining wear or life “models” with a “reliability component”. See also, paragraph 0062 for developing wear models based on statistical data collected for a vehicle and input into a cloud-based web service. See paragraph 0048 and Fig. 4, step 414 for “damage models” of components. See also Figs. 10E and 10F and paragraphs 0085-0086 for “expected values” (in contrast to “vehicle data”) that appear to be based on engineering test data.), 
vehicle control data (see Fig. 4, step 410. See paragraph 0062 for using vehicle speed and distance to determine damage. See paragraph 0066 for using acceleration data, tachometer data. See paragraph 0071 for RPM data.), 
vehicle service data (see paragraph 0050 for determining damage based on repair histories), and 
vehicle environmental data (see Fig. 5 and paragraph 0054 for using “weather” to determine component wear or damage. See also paragraph 0065, 0076, and 0078), and wherein 
predicting the respective failures includes determining a remaining useful life for each of the plurality of vehicle components (see paragraph 0065 for estimating “tread life” of a tire. See paragraph 0066 for determining “timing belt life”. See paragraph 0064 for generally considering the “expected life of various components”. See paragraph 0067 for “engine bearing life”. See paragraph 0085 for predicting “component failure” and setting a “flag” for maintenance or repair”.); 
determining a vehicle optimization strategy by optimizing the remaining useful life for one or more of the plurality of vehicle components to avoid the respective failures (see paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage. When referring to damage in the disclosure, this is not damage in a general sense, but damage in a quantifiable sense and related to “damage” as a term in the art meaning accumulated wear on a component that affects component life.); and 
downloading the vehicle optimization strategy to a vehicle (see paragraph 0036 for presenting this incentivized driving plan to a driver. See paragraph 0040 for the analysis being downloaded from webservers to the data consumers.).  

Regarding claim 14, Liu discloses the method of claim 13.
Liu further discloses a method further comprising 
processing the vehicle data by uploading the vehicle control data and the vehicle environmental data to a cloud-based computing device with a computing device included in the vehicle (for this rejection see the rejection of claim 2, which is substantially similar to this claim) .  

Regarding claim 17, Liu discloses the method of claim 13.
Liu further discloses a method further comprising 
operating the vehicle based on vehicle optimization strategy by downloading the vehicle control data from a cloud-based computing device (for this rejection see the rejection of claim 5, which is substantially similar to this claim).  

Regarding claim 18, Liu discloses the method of claim 13.
Liu further discloses a method wherein
the engineering test data includes component wear data based on empirical testing of one or more of the plurality of vehicle components (for this rejection see the rejection of claim 6, which is substantially similar to this claim). 
 
Regarding claim 19, Liu discloses the method of claim 13.
Liu further discloses a method wherein 
the vehicle service data includes data regarding repairs and routine maintenance performed on the vehicle including measurements of one or more of vehicle component wear and vehicle component replacement (for this rejection see the rejection of claim 7, which is substantially similar to this claim).  

Regarding claim 20, Liu discloses the method of claim 19.
Liu further discloses a method wherein 
the measurements of the vehicle component wear includes vehicle fluid analysis, including vehicle oil analysis (for this rejection see the rejection of claim 8, which is substantially similar to this claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hiruta et al. (US2018/0017467 A1).

Regarding claim 11, Liu teaches the computer of claim 1.
Liu further teaches:
A computer wherein 
the one or more recurrent neural networks includes the examiner has used double-strikethroughs in this rejection to clearly show what the examiner believes the references teaches and do not teach. The examiner believes this promotes a clear Detailed Action and therefore compact prosecution. See Liu, paragraph 0062, for determining the wear on each of the “specific components” of the vehicle using a “neural network” to determine when each will “fail”.)
Yet Liu does not explicitly teach everything else in the claim.
However, Hiruta teaches:
A computer wherein 
the one or more recurrent neural networks includes a tree structure of recurrent neural networks, see paragraph 0037 for the disclosure of Hiruta relating to failure determination on an automobile. See paragraph 0047 for using recurrent neural networks and decision trees. See paragraph 0043 for analyzing all possible failure modes; for example, brake failure by wear of the brake pads, or failure of the hydraulic system. This paragraph at least teaches toward the principle of analyzing each component of a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, to add the additional features of one or more recurrent neural networks includes a tree structure of recurrent neural networks, as taught by Hiruta. The motivation for doing so would be to       determine when vehicle components will fail in order to adjust the use of the equipment or stop the use of the equipment, as recognized by Hiruta (see paragraph 0047). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ratnasingam (US2017/0305434 A1).

Regarding claim 12, Liu discloses the computer of claim 1.
Yet Liu does not explicitly further disclose:
A computer, the instructions including 
further instructions to operate the vehicle based on the downloaded vehicle optimization strategy.
Yet Ratnasingam teaches:
A computer, the instructions including 
further instructions to operate the vehicle based on the downloaded vehicle optimization strategy (see paragraph 0005 for providing feedback to a driver to reduce cost of vehicle maintenance. See paragraph 0052 for how much driver applies a brake being recorded by the system. And then a driving performance message being sent to the driver. See paragraph 0058 for “hard braking” being recorded and how many times this occurs unnecessarily. See paragraph 0003 for bad driving resulting in increased maintenance costs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, to add the additional features of instructions including further instructions to operate the vehicle based on the downloaded vehicle optimization strategy, as taught by Ratnasingam. The motivation for doing so would be to reduce maintenance costs, as recognized by Ratnasingam (see paragraphs 0003 and 005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Liu at least strongly teaches toward this claim. See Liu, paragraph 0036 for incentivizing less damaging driving and thereby extending component life. See paragraph 0040 for adjusting driver rental charges based on damage amounts that would be incurred if a vehicle was driven on a particular route or in particular weather. This is done in order to reduce potential damage that would be incurred and the costs to the owner associated with that damage. When referring to damage in the disclosure, this is not damage in a general sense, but damage in a quantifiable sense and related to “damage” as a term in the art meaning accumulated wear on a component that affects component life. In other words, while Liu teaches this, Ratnasingam is just more explicit. 

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Garo (DE 10 2016 002698 A1). 

Regarding claim 3, Liu teaches the computer of claim 1.
However, Liu does not explicitly further teach:
A computer wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life. 
Yet Garo teaches:
A computer wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life (see Garo, page 2 of the attached English translation, for a vehicle with two batteries that draws power from the battery with more life “so there is no ‘weakest battery’, which fails earlier than the other battery.” See also page 4 for a “wear indicator” on the batteries that prevents a battery from being “further worn” so that “the life of the battery and thus the life of the whole system…is extended.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu, to add the additional features of a computer wherein the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life, as taught by Garo. The motivation for doing so would be to have a way of “maximizing the lifetime of this overall system in a motor vehicle” so that “the life of the battery and thus the life of the whole system…is thus extended”, as recognized by Garo (see pages 2 and 4). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Liu and Garo teach the computer of claim 3.
However, Liu does not explicitly further teach:
A computer wherein 
operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, 
when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle or, 34Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting a transmission gear with the least wear.  
Yet Garo teaches:
A computer wherein 
operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, 
when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle (see Garo, page 2 of the attached English translation, for a vehicle with two batteries that draws power from the battery with more life “so there is no ‘weakest battery’, which fails earlier than the other battery.” See also page 4 for a “wear indicator” on the batteries that prevents a battery from being “further worn” so that “the life of the battery and thus the life of the whole system…is extended.” See the first paragraph on page 2 for “the life of a battery” depending “on how it is charged over time followed by a discussion of charging till reaching a “certain state of charge” and then discharging “until it has fallen below a certain state of charge” which “wears out the battery and thus negatively affects its life”.) or, 34Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting a transmission gear with the least wear.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Liu and Garo, to add the additional features of a computer wherein operating the vehicle based on the vehicle components with the most remaining useful life includes one or more of, when two or more battery cells can be used to operate the vehicle, selecting a battery cell with the fewest charge/discharge cycles for operating the vehicle, as taught by Garo. The motivation for doing so would be to have a way of “maximizing the lifetime of this overall system in a motor vehicle” so that “the life of the battery and thus the life of the whole system…is thus extended”, as recognized by Garo (see pages 2 and 4). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Liu teaches the method of claim 13. 
However, Liu does not further teach:
A method wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life.  
Yet Garo teaches:
A method wherein 
the vehicle optimization strategy includes determining the vehicle control data that avoids the failures by operating the vehicle based on one or more of the plurality of vehicle components with the most remaining useful life (for this rejection see the rejection of claim 3, which is substantially similar to this claim).

Regarding claim 16, Liu and Garo teach the method of claim 15. 
However, Liu does not further teach:
A method wherein 
operating the vehicle based the vehicle components with the most remaining useful life includes one or more of 
selecting battery cells with the fewest charge/discharge cycles for operating the vehicle or, 36Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting the transmission gear with the least wear.  
Yet Garo teaches:
A method wherein 
operating the vehicle based the vehicle components with the most remaining useful life includes one or more of 
selecting battery cells with the fewest charge/discharge cycles for operating the vehicle or, 36Atty. Doc. No. 84210912(65080-3502) 
when two or more transmission gears can be selected for operating the vehicle, selecting the transmission gear with the least wear (for this rejection see the rejection of claim 4, which is substantially similar to this claim).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aslandere et al. (US2022/0058318 A1), a Ford reference, states in paragraph 0058 “decision trees” are different from recurrent neural networks. This reference is not prior but is being added as a teaching reference. 
Kyes (US2019/0241092 A1) teaches at least a system that determines the fatigue life of vehicle parts, including batteries and sends reports. 
Mamidisetty et al. (US2018/0082579 A1) teaches at least giving feedback to a driver to reduce tire wear. 
Coughlin (US2007/0276582 A1) teaches at least giving feedback to driver to reduce brake and tire wear.
Ilic (Ilic, S. 2006. Methodology of Evaluation of In-Service Load Applied to the Output Shafts of Automatic Transmissions. Ph.D. Thesis. The University of South Wales) teaches at least monitoring the service life of vehicle components using various load histories and test data. 
Vladimir Algin et al., (Algin et al. “Reliability and Lifetime of Mechanical Units in Operation and Test,” in Key Engineering Materials (December 2006): 549-552), teaches at least monitoring the service life of vehicle components using various load histories and test data.
Schmidt (US2020/0262415 A1) teaches at least outputting the service life of vehicle components.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665